Title: From George Washington to Brigadier General Alexander McDougall, 6 March 1777
From: Washington, George
To: McDougall, Alexander



Dear sir
Head Quarters Morris Town March 6h 1777

I have to desire, that you will immediately procure and send me exact returns of all the troops belonging to your state, except those which are gone to Tionderoga; and that you will have them assembled with the

utmost expedition at Peeks-Kills, there to hold themselves in perfect readiness to march at a moment’s warning. I must, also request, you will make a point of informing me, from time to time, of their arrivals and of the numbers in which they come.
The returns, I receive from different quarters, are of so extraordinary a nature, that I have too much reason to suspect the most abominable fraud and embezzlement of the public money: The accounts of desertions almost surpass belief, and afford the highest probability, that officers are tempted by the great bounty allowed, to exhibit a number of pretended recruits that never were in reality inlisted. I must beg your particular attention to this abuse, and that you will take every possible method to prevent its continuance, should it have found its way into the regiments of your state. From this and other causes, I have frequently had such misrepresentations of the progress of the recruiting service, that I have been in many instances deceived; and it is on this account I am peremptorily requiring accurate returns of the troops raising in every state that I may be enabled to form a just judgement of our real strength, at this time, and of our future prospects. This is highly necessary from the present complexion of things, which I must inform you is very undesireable; and demands the most active exertions of every person interested in the success of our affairs. I rely upon your care and diligence to put every thing in your department in the greatest possible forwardness, as you are fully sensible of the infinite importance of straining every nerv⟨e⟩ at this critical juncture. I am Dr Sir Your most obedient servant

Go: Washingto⟨n⟩

